


109 HR 5691 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5691
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2006
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a Medicare prescription drug special enrollment period in 2006 for
		  all part D eligible individuals and to waive the late enrollment penalty for
		  low-income individuals who enroll during such period.
	
	
		1.Medicare prescription drug
			 special enrollment period in 2006 for all part D eligible individuals and
			 waiver of late enrollment penalty for low-income individuals who enroll during
			 such periodSection
			 1860D–1(b)(3) of the Social Security Act (42 U.S.C. 1395w–101(b)(3)) is amended
			 by adding at the end the following new subparagraph:
			
				(F)2006 enrollments
					(i)In generalIn the
				case of a part D eligible individual who is not enrolled in a prescription drug
				plan under this part (or an MA–PD plan under part C) as of the date of the
				enactment of this subparagraph, a special enrollment period starting on such
				date of enactment and ending on November 14, 2006.
					(ii)Treatment of late enrollment
				penaltyIn establishing the special enrollment period under
				clause (i), the Secretary shall ensure the following:
						(I)In generalSubject to
				subclause (II), nothing in this subparagraph shall be construed as affecting
				the application of section 1860D–13(b), and the special enrollment period shall
				not be treated as an initial enrollment period for purposes of part C.
						(II)No late enrollment penalties for
				low-incomeIn the case of a
				subsidy-eligible individual (as defined in section 1860D–14(a)(3)) who enrolls
				in a prescription drug plan (or an MA–PD plan) during the special enrollment
				period under clause (i), any month that starts before the date of such
				enrollment shall not be treated as an uncovered month for
				purposes of the late enrollment penalty under section 1860D–13(b).
						(iii)Effective date of
				enrollmentIn establishing
				the special enrollment period under clause (i), the Secretary shall ensure that
				enrollments occurring during the special enrollment period shall take effect
				with the first day of the first calendar month following the date on which the
				enrollment
				occurs.
					.
		
